 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON

 6
     DANIEL S. BEATY,                                     Case No. C17-6056 RSM
 7
                    Plaintiff,                            ORDER REMANDING CASE FOR
 8                                                        CALCULATION OF BENEFITS
            v.
 9
     NANCY A. BERRYHILL, Deputy
10   Commissioner of Social Security for
     Operations,
11
                    Defendant.
12

13          The Court, after careful consideration of the plaintiff’s complaint, the Report and

14   Recommendation of the Honorable James P. Donohue, and the balance of the record, does

15   hereby find and ORDER:

16          (1)   The Court adopts the Report and Recommendation.

17          (2)   The case is REMANDED to the Social Security Administration for the purpose of

18   entering a finding of disability and calculation of benefits.

19          (3)   The Clerk is directed to send copies of this Order to the parties and to Judge

20   Donohue.

21          DATED this 16th day of November 2018.

22

23                                                  A
                                                    RICARDO S. MARTINEZ
24                                                  CHIEF UNITED STATES DISTRICT JUDGE


     ORDER
     PAGE - 1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER
     PAGE - 2
